Citation Nr: 1544503	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for lichen planus.

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript is of record.  

In September 2013 and April 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained medical opinions from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of the VHA opinions, and copies have also been associated with the claims file.

In August 2014, the Board granted service connection for tinnitus, and in a September 2014 rating decision, the Appeals Management Center implemented the grant of benefits.  In the August 2014 decision, the Board also remanded the issues of entitlement to service connection for lichen planus and bilateral hearing loss for further development and the case has now been returned to the Board.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have lichen planus due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's lichen planus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in July 2007 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim in December 2009.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, the Board obtained two VHA opinions to address the etiology of the Veteran's lichen planus.  

The Veteran's April 2013 hearing focused on the elements necessary to substantiate his service connection claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Veteran submitted additional evidence directly to the Board after the AOJ had certified his case to the Board.  He explicitly stated that he wanted the case to be remanded to the AOJ so it could initially consider the evidence.  The Board remanded this case in August 2014 for this reason.  The AOJ considered the evidence and readjudicated his claim in the July 2015 Supplemental Statement of the Case.  There was substantial compliance with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection for Lichen Planus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has a current diagnosis of lichen planus, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  The Veteran claims that antimalarial medication he took in the Republic of Vietnam caused his lichen planus.  His STRs show that he took antimalarial medication in the Republic of Vietnam.  The second element of a service connection claim is met.  Id.  However, for the reasons discussed below, the nexus element of a service connection claim is not met.  Id.  

The Veteran underwent a VA examination in December 2009.  The examiner noted that the Veteran had cyanotic nail beds in service, but he was later diagnosed with methemoglobinemia, not lichen planus.  Additionally, no skin condition was noted in his STRs.  The Veteran reported having leg abrasions in boot camp, but the examiner explained that he had not started taking antimalarial medication at that time.  The Veteran stated that he had a rash on his buttocks in the Republic of Vietnam, and that it did not resolve after he stopped taking dapsone, and that he was treated with hydrocortisone and baby oil.  The examiner further noted that the Veteran's skin was normal at his separation examination.  The examiner stated that the Veteran had an allergic reaction to dapsone, one of the antimalarial medications he was taking in the Republic of Vietnam.  The examiner concluded that, "[t]he only condition for which the dapsone was discontinued was the methemoglobinemia."  The examiner concluded that the Veteran's STRs did not indicate lichen planus and that they 

...are evidence to refute his claim that he had lichen planus in the service.  If he was to have lichen planus type reaction due to the dapsone, it would have occurred at the time of use of the dapsone and not years later.  Typically, it would have resolved after the offending drug is discontinued.  

The Board finds that the December 2009 VA examination provides probative evidence against the Veteran's claim.  

In September 2013, the Board obtained a VHA opinion to further address the Veteran's claim.  The dermatologist reviewed the STRs and noted that the Veteran reported swelling in his left thumb and right hand in May 1969, and that this was "unrelated to lichen planus."  In May 1969 he had "cyanotic nail beds (due to dapsone, not uncommon; unrelated to lichen planus)," and in January 1970 he had a sexually transmitted disease that was also "unrelated to lichen planus."  He was given cortisone cream for an undiagnosed condition.  His July 1971 separation examination noted "dapsone sensitivity" but there was no mention of a rash, "drug related or not."  The dermatologist then noted that the Veteran was diagnosed with lichen planus via biopsy in 2007.  

The dermatologist stated that lichen planus was seen in the general civilian population, "often with no identifiable cause."  He stated that "[l]ichenoid drug eruptions" are considered "hypersensitivity reactions to medications."  He noted that, "[t]he skin patches typically resolve weeks to months after stopping the offending drug."  Significantly, he explained that, "lichenoid drug eruptions, with a known cause, do not transform into lichen planus (unknown cause)."  He concluded that the Veteran's lichen planus was of idiopathic (unknown) etiology, but that no STRs supported a conclusion that he had this condition during service.  

After a review of the record, the dermatologist stated that the STRs did not indicate a lichenoid drug reaction to antimalarial medication or lichen planus.  He explained, "[e]ven if the [V]eteran had developed lichenoid drug reaction... it would have resolved weeks to months after stopping the drug or drugs."  Further, "[t]he clinical features of lichen planus are distinctive enough ... that some mention of the rash in the medical record while on active would have reasonably been expected had the Veteran developed it during active duty."  Regarding the Veteran's in-service sexually transmitted disease, the dermatologist noted that, "the rash can be confused with sexually transmitted diseases, such as secondary syphilis, which can present with scaly skin patches (but not as gonorrhea or sores on the penis, as noted in the service records) or that pitting of the nails can sometimes be associated with lichen planus has no bearing."  The Board finds that the September 2013 VHA opinion provides probative weight against the Veteran's claim.  

To further address the Veteran's claim, including a discussion of Internet research submitted by the Veteran, and to further address assertion that lichen planus can be mistaken for a sexually transmitted disease, another VHA opinion was obtained in April 2014.  

The dermatologist noted that lichen planus is thought to be an immunologic mediated skin disorder, similar to psoriasis, hives, and cutaneous lupus.  He stated that the majority of lichen planus cases are of idiopathic (unknown) etiology.  Lichen planus was noted to be "generally distinctive in color, morphology, develops in typical locations and manifests a characteristic pattern of evolution."  It is "...generally diagnosed on clinical exam[ination] although there are variants and cases which require a skin biopsy for conclusive diagnosis."  The dermatologist emphasized that the rash generally resolves.  Specifically, "[t]he more common variant without mucosal involvement would generally be expected to resolve within two years," and "the minority of cases may[]be more chronic, with recurrences."  He added that "...pigmentary changes [and] skin staining may persist even though the disease is no longer active."  

However, "[i]n some patients, medications are thought to cause a lichen planus like rash."  The dermatologist noted that there are "... similar clinical features between 'idiopathic' lichen planus and a drug induced rash that resembles lichen planus."  He stated that the antimalarial medications chloroquine phosphate and dapsone are such medications.  He explained that, "[l]ichenoid drug reactions generally present with a very visible eruption/rash and not a small number of lesions."  Significantly, he stated that the lichenoid rash resolves over a period of weeks to months after the offending medication is discontinued.  

The dermatologist observed that the Veteran took both chloroquine phosphate and dapsone.  He subsequently developed nail bed cyanosis and clinical symptoms related to dapsone-induced methemoglobinemia.  The symptoms resolved when dapsone was discontinued.  The dermatologist explained that nail bed cyanosis was a reversible physical finding "...which is different than an inflammatory cutaneous reaction such as a lichen planus/lichenoid drug rash potentially involving the nails."  

Regarding whether lichen planus could be misidentified as a sexually transmitted disease, the dermatologist stated that the genital symptoms the Veteran had in service were "very consistent with sexually transmitted diseases, urethritis in particular."  Additionally, the STRs contained "...no description of a skin rash to suggest lichen planus or secondary syphilis which could potentially be confused with lichen planus."  

The dermatologist acknowledged that in 1970, the Veteran was advised at a VA facility to use cortisone cream.  However, a skin rash was not noted in his chart.  The examiner noted that the Veteran's 2001 Environmental Registry Examination did not note skin complaints except dry skin around his ears, and his skin examination was normal with no documented rashes.  

The dermatologist acknowledged the Veteran's assertion that he had hand sores in service when he was diagnosed with methemoglobinemia, but that they were not documented.  The Veteran's medical chart at the time described hand soreness with edema but not a sore, skin rash, or lesions.  The dermatologist emphasized that the "... clinical presentation of lichenoid drug rash is generally very noticeable in color, extent of rash and it would be expected that documentation/more information of such an eruption or symptoms i.e., pruritus would be included in the medical record."  Additionally, the dermatologist noted that the Veteran's May 2007 statement that he has had skin problems since 1971 does not support his assertion that he has had lichen planus for that long because he would have been off the medications for "many months" because his tour in the Republic of Vietnam ended in April 1970.  

As discussed above, the Veteran's STRs document his reaction to dapsone.  In May 1969 he had a sore left thumb and right hand, and had cyanotic nail beds.  He also had excess fatigability.  He was noted to have been taking the C-P pill and dapsone.  After discontinuing the dapsone, his STRs noted that his symptoms dissipated.  He was diagnosed with methemoglobinemia but "...the symptoms were so minor that they do not allow us to profile this patient."  The Veteran was advised not to take dapsone.  In November 1969, Dr. D. S., a Battalion Surgeon, stated that the Veteran should not take dapsone for "medical reasons," and that he had a "...well documented medical contraindication to taking the dapsone tablet because of a blood abnormality.  The blood abnormality which this patient has (methemoglobinemia) will decrease the oxygen carrying capacity of this patient's blood while taking the dapsone tablet and predispose him to symptoms of easy fatigability and decreased exercise tolerance."  Dr. D. S. recommended that the Veteran be transferred to a unit along the coastal plains where there was less incidence of malaria and dapsone prophylaxis was not required.  In November 1969 and January 1970, the Veteran was diagnosed with sexually transmitted diseases.  For the reasons discussed by the December 2009 VA examiner and the two VHA dermatologists, the STRs do not support the Veteran's claim because they do not indicate that his reaction to dapsone was lichen planus or that his sexually transmitted diseases were misdiagnosed.  

Regarding the Internet evidence submitted by the Veteran, the examiner stated that it "...does not change interpretation of medical record or medical opinion," and that "[t]he understanding of a lichenoid drug reaction is the rash is temporally linked to drug exposure.  The rash starts around the time when taking the medication and resolves off the medication."  Further, the rash "...may take weeks or months but not decades" to resolve.  

The dermatologist explained that:

The adverse reaction to dapsone was methemoglobinemia and not a lichenoid drug rash.  If the Veteran had developed a lichenoid drug rash to either antimalarial medication he was taking, it would be expected to be an obvious, clinically apparent rash while taking the medications.  Furthermore, lichenoid drug reactions should resolve with withdrawal of medication.

As a result, he concluded that was no causal link between the Veteran's idiopathic lichen planus and his use of antimalarial medication in service.  The dermatologist cited to seven pieces of medical literature to support the opinion.  

The Board finds that the April 2014 VHA opinion was comprehensive, well-reasoned, and addressed the Veteran's contentions.  The opinion provides significant probative weight against the Veteran's claim.  

The Veteran's VA treatment records show that in March 2013, Dr. T. P., a dermatology resident, stated that the Veteran had lichen planus that he believed to be caused by antimalarial medications.  Dr. T. P. noted that, "[t]hese medications are known to cause lichenoid drug eruptions and possibly lichen planus.  The possibility of such a relationship in this case cannot be completely excluded."  Later in March 2013, D. C., PA-C stated that dapsone is "known to increase the possibility of lichenoid drug eruptions and thus may be the cause of this veteran[']s condition."  The Board finds that the employment of speculative language such as "possibly" and "may" renders these opinions not probative.  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the VHA opinions both noted that a lichenoid reaction to antimalarial medication would resolve within weeks to months after the medication was discontinued.  The April 2014 dermatologist specifically stated that it would not take decades for it to resolve.  The VHA opinions are more probative than those of Dr. T. P. and D. C., PA-C.  

The Veteran submitted Internet research in support of his claim.  An article from MedicineNet.com stated that the cause of lichen planus is mostly unknown, but that "[s]ome drugs...can cause a reaction that is indistinguishable from the rash of lichen planus."  The article noted that long-term use of antimalarial medication "may produce hypertrophic lichen planus of the lower legs and other skin and body-wide (systemic) disturbances. "  As noted above, the use of speculative language renders an opinion not probative.  Id.  Further, two VHA dermatologists explained that a lichenoid drug reaction caused by antimalarial medication would resolve within weeks to months of discontinuing the medication.  The article noted that lichen planus could be confused with a sexually transmitted disease.

He additionally submitted an article from Medline Plus which stated that lichen planus can develop after exposure to potential allergens, and that ridges in nails are a symptom.    

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2015).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).

In this case, however, the treatise evidence submitted by the Veteran is not accompanied by a medical opinion that purports conclusively to show that his antimalarial medications caused lichen planus, or that he had lichen planus in service but it was mistaken for a sexually transmitted disease.  In fact, the opinions of the two VHA dermatologists who reviewed the Veteran's claims file in detail and performed research regarding his specific case, explain why his lichen planus is not related to his sensitivity to antimalarial medications and why it was not mistaken for a sexually transmitted disease.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Internet research is afforded little probative weight. 

The Veteran has advanced his own lay opinion in support of his claim.  In June 2007, he stated that he has had lichen planus since his service in the Republic of Vietnam, and that it was the result of the antimalarial medications he took.  At his April 2013 hearing, he testified that he had skin problems in service.  He stated that he was told to discontinue his antimalarial medication because he was "extremely allergic" to it.  He noted that his cuticles turned blue, that his fingertips lost sensation, and that he was having trouble concentrating.  He testified that in the 1970s, he was given ointment at a VA facility for a skin problem. 

In December 2013, the Veteran submitted a response to the September 2013 VHA opinion.  He disagreed with the findings of the dermatologist.  He stated that his cyanotic nail beds were a reaction to dapsone, "as is Lichen Planus."  He stated that, "[i]n 15 [percent] of cases of Lichen Planus, the rash does not resolve in 18 months."  He felt that he was being penalized because VA did not test him for lichen planus in the 1970s.  He also stated that the March 2013 opinions from Dr. T. P. and D. C., PA-C supported his claim.  

The Veteran, as a lay person, is competent to discuss observable symptoms, such as a rash or other irritation of the skin.  Layno v. Brown, 6 Vet. App. 465 (1994).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the skin conditions the Veteran observed in service and in the years that followed was indeed lichen planus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's lichen planus requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, his assertions have been investigated by the December 2009 VA examiner and two VHA dermatologists and have been found to be not supportable.  Jandreau, 492 F.3d 1372.  

Significantly, the VHA dermatologists noted that the Veteran was sensitive to dapsone, and his reaction to the drug caused his cyanotic nail beds.  However, the VHA dermatologists then explained that his cyanotic nail beds resolved after dapsone was discontinued.  They also explained that the STRs did not indicate that the Veteran experienced a lichenoid drug reaction to dapsone, and that even if he had, it would have resolved within weeks or months, but not decades.  

While the Board does not doubt the Veteran firmly believes his lichen planus is associated with the antimalarial medications he took in service, the Veteran in this case is not competent to render a probative opinion with regard its etiology.  Therefore, his lay assertions are not probative.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for lichen planus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Service connection for lichen planus is not warranted.  


ORDER

Service connection for lichen planus is denied.  


REMAND

In August 2014, the Board remanded the Veteran's claim for service connection for bilateral hearing loss so that he could undergo a VA examination.  The examiner was specifically asked to obtain a history from the Veteran as to the onset of his hearing loss.  At his April 2013 hearing, the Veteran testified that he experienced hearing loss in service and that it has continued until the present.  Sensorineural hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case and must be considered.  38 C.F.R. § 3.303(a),(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because the examiner did not obtain a history from the Veteran regarding the onset of his hearing loss or address his lay assertion that his hearing loss first manifested in service and has continued until the present, remand is necessary to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2015 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The transcript of the Veteran's April 2013 hearing testimony. 

ii. The report of the July 2015 VA audiology examination.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertion that his hearing loss manifested in service and has continued from then until the present.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner is advised that the Board finds the Veteran's statement that he was exposed to noise in service to be credible. 

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or, began within one year after discharge from active service.  

e. In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause.  

f. A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


